Order
After concluding that the district court had correctly calculated the range under the Sentencing Guidelines, this court ordered a limited remand so that the district court could state on the record whether the sentence remains appropriate now that United States v. Booker, — U.S. —, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), has limited the Guidelines to advisory status. See United States v. Paladino, 401 F.3d 471 (7th Cir.2005).
The district judge has replied that he would today impose the same sentence, knowing of the Guidelines’ advisory status. The range under the Guidelines is 87 to 108 months, and Mitra’s sentence of 96 months is slightly below its mid-point. We do not see any reason why such a sentence would be deemed “unreasonable” in post-Booker practice. The judgment of the district court therefore is affirmed